  Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 1 of 39




                                            ) UNITED STATES DISTRICT COURT
                                            ) FOR THE DISTRICT OF COLORADO
                                            )
AMERICA 2030 CAPITAL LIMITED                )
    Plaintiff                               )
                                            )
                     v.                     )
                                            )
SUNPOWER GROUP LIMITED                      )
GE CUI PING                                 )
CHEN KAI                                    )
JIANG NING                                  )
LAU PING SUM (AKA “PEARCE”)                 )
THE EDGE MEDIA GROUP PTE LTD                )
TONG KOOI ONG                               )
PC LEE                                      )
MICHELLE ZHU                                )
DCP CAPITAL PARTNERS                        )
DAVID LU                                    )
CDH INVESTMENTS                             )
HUANG YAN                                   )
LI GANG                                     )
YING WEI                                    )
SONG XIAOMING                               )
HU NING                                     )
GUO LI                                      ) VERIFIED COMPLAINT
WILLIAM HSU                                 )
UOB KAY HIAN PTE LTD                        )
UNITED OVERSEAS BANK LIMITED,               )
     Defendant(s)                           )


       COMES NOW, the Plaintiffs AMERICA 2030 CAPITAL LIMITED (hereinafter

known as “Plaintiffs”) ​by and through the undersigned attorney, files this First Verified

Complaint for tortious damages caused by Sunpower Group Limited and their officers and board

members (hereinafter known as “Defendants”) due the Defendants’ malicious acts of Defamation

per se, Slander per se, Libel per se, Intentional Infliction of Emotional Distress, False Light,



                                               1
  Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 2 of 39




Spoliation of Evidence, Retaliation, Deprivation of Rights to a Fair Trial, Deprivation of Liberty,

Extrajudicial Punishment, Tortious Interference to Making a Living, Intent to Cause Harm,

Unfair Business Practice, Intentional Wickedness, and Moral Evil. Further, Plaintiffs claim

damages for the negligent actions of the Defendants through Negligence, Negligent Infliction of

Emotional Distress, and Recklessness. In furtherance, the Plaintiffs hereby state as follows:

                                     I.      INTRODUCTION

1. This is an intentional tortious action and an action for negligence

2. Plaintiff invokes the Power of this Court’s rights for the deprivation of Plaintiff’s Due

   Process rights; deprivation of Plaintiff’s right to redress grievances and access to court;

   deprivation of Plaintiff’s right to property; and for the deprivation of Plaintiff’s right to have

   a Trial by Jury, as afforded under the First, Fifth, Seventh, and Fourteenth Amendments of

   the United States Constitution, and, as found in the Constitution of Colorado.

3. Plaintiff likewise seeks redress for violations by the Defendants as afforded Plaintiff under

   Title 15 U.S.C. §1692 et seq. and state applicable consumer laws to be included in Plaintiff’s

   Complaint proving that this case is brought about through the illegal actions on part of the

   Defendants.

4. Plaintiff also invokes this Court’s authority to order an adversarial hearing on the intentional

   and malicious acts to deny Plaintiff their procedural and substantive due process rights.

5. Plaintiff is seeking actual damages, treble damages, statutory and punitive damages, and

   award the financial damages suffered by Plaintiff for this District Court has ancillary

   jurisdiction to hear this case and rule on the relief requested, for their pain and suffering due

   to these acts by these named Defendants and yet unnamed Defendants.



                                                 2
  Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 3 of 39




6. Plaintiff seeks damages caused by the Defendants for acts of Defamation per se, Slander per

   se, Libel per se, Intentional Infliction of Emotional Distress, False Light, Spoliation of

   Evidence, Retaliation, Deprivation of Rights to a Fair Trial, Deprivation of Liberty, Extra

   Judicious Punishment, Intent to Cause Harm, Unfair Business Practice, Intentional

   Wickedness, and Moral Evil. Further, Plaintiffs seeks damages for the negligent actions of

   the Defendants through Negligence, Negligent Infliction of Emotional Distress, and

   Recklessness.

7. The rapacious Defendants, intentionally, wantonly, deliberately, maliciously, fallaciously and

   willfully conspired in a well-orchestrated scheme to illegally defame and harm the reputation

   of Plaintiffs.

8. Plaintiff lastly invokes this Courts authority under Title 15 U.S.C. § 1692(e)(k).

9. This Court must therefore provide the requested relief based upon numerous Court decisions.

                              II.     JURISDICTION AND VENUE

10. Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

11. Plaintiff AMERICA 2030 CAPITAL LIMITED is a Corporation in good standing formed in

   Colorado whose Registered Agent is located in Colorado Springs, El Paso County, State of

   Colorado.

12. SUNPOWER GROUP LIMITED is a publicly traded company in Singapore with a principal

   place of business listed as Nanjing Jiangning Science Park No.2111 Chengxin Road Nanjing,

   211112 China.

13. Defendant GE CUI PING’s domicile is Singapore.



                                                3
  Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 4 of 39




14. Defendant CHEN KAI’s domicile is Singapore.

15. Defendant JIANG NING’s domicile is Singapore.

16. Defendant LAU PING SUM (AKA “PEARCE”)’s domicile is Singapore.

17. Defendant THE EDGE MEDIA GROUP PTE LTD is a media company in Singapore with a

   principal place of business listed as 150 Cecil Street #13-00, Singapore 069543.

18. Defendant TONG KOOI ONG’s domicile is Singapore.

19. Defendant PC LEE’s domicile is Singapore.

20. Defendant MICHELLE ZHU’s domicile is Singapore.

21. Defendant DCP INVESTMENTS is a private equity firm with a principal place of business

   listed as 157 Columbus Avenue, Suite 526, New York, NY 10023

22. Defendant DAVID LU’s domicile is New York.

23. Defendant CDH INVESTMENTS is a publicly traded entity with a principal place of

   business listed as One Temasek Avenue, #18-02, Millenia Tower, Singapore.

24. Defendant HUANG YAN’s domicile is Singapore.

25. Defendant LI GANG’s domicile is Singapore.

26. Defendant YING WEI’s domicile is Singapore.

27. Defendant SONG XIAOMING’s domicile is Singapore.

28. Defendant HU NING’s domicile is Singapore.

29. Defendant GUO LI’s domicile is Singapore.

30. Defendant WILLIAM HSU’s domicile Singapore.

31. Defendant UOB KAY HIAN PTE LTD is a publicly traded entity with a principal place of

   business listed as 111 Dunnell Rd #201, Maplewood, NJ 07040.



                                                4
  Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 5 of 39




32. Defendant UNITED OVERSEAS BANK LIMITED is a publicly traded entity with a

   principal place of business listed as 592 Fifth Avenue, 10th Floor, New York, NY 10036.

33. This action arises under the United States Constitution, particularly, for violations of

   Plaintiffs’ rights under the First, Fifth, Seventh and Fourteenth amendments; and, under

   Federal Law, as enumerated under 28 U.S.C. §§2201, and 2202.

34. This Court has original jurisdiction over Plaintiff’s claim by operation of 28 U.S.C. §§1331

   and, supplemental jurisdiction over Plaintiff’s state Claims, pursuant to 28 U.S.C. §1367.

35. This Court is vested with authority to issue the requested Declaratory Relief, pursuant to 28

   U.S.C. §2201 and, as further under Rule 57, of the Federal Rules of Civil Procedure.

36. This Court has the authority to issue relief from a Judgment under Federal Rules of Civil

   procedure 60(d)(1) and (3) “independent action” and pursuant to 28 U.S.C. §§2201 and 2202.

37. This Court has the authority to award the requested Injunctive Relief, under Rule 65 of the

   Federal Rules of Civil Procedure, and pursuant to 28 U.S.C. §§2202.

38. This Court has the authority to award Plaintiffs, damages arising under violations of Title 15

   U.S.C. §1692 §1692k(d). The jurisdiction of this Court is not disputed.

39. Plaintiffs aver venue is proper under 28 U.S.C. §1391 as the claims set forth in this complaint

   arose here.

40. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because the parties

   are citizens of different States and the amount in controversy exceeds $75,000.00.

                                          III.   PARTIES

41. Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.



                                                 5
  Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 6 of 39




42. Plaintiffs and at all times material and relevant hereto, is a Corporation in good standing

   formed in Colorado whose Registered Agent is located in Colorado Springs, El Paso County,

   State of Colorado. Plaintiffs are general purpose corporations and therefore do not have any

   higher duty or knowledge, other than that which a general-purpose corporation would have.

43. Plaintiffs are part of a global consortium of mergers and acquisitions companies, in which

   one specialty includes securities lending.

44. Defendant Sunpower Group Limited is a public company, publicly traded company, publicly

   held company, publicly listed company, or public limited company is a corporation whose

   ownership is dispersed among the general public in many shares of stock which are freely

   traded on a stock exchange or in over the counter markets. In some jurisdictions, public

   companies over a certain size must be listed on an exchange. Defendant Sunpower Group

   Limited is publicly traded in Singapore.

45. Directors and Officers have a Duty of Care and a Duty of Loyalty to the public shareholders.

   The Duty of Care essentially requires that directors and/or officers make business decisions

   based on all material information available to them, holding them to the standard of care in

   managing the corporation's business that ordinarily careful and prudent people would use in

   similar circumstances in handling their own affairs. Courts, however, have traditionally

   afforded directors and officers broad discretion by applying the business judgment rule,

   which presumes that, in making a business decision, the directors of a corporation acted in an

   informed basis in good faith and in the honest belief that the action taken was in the

   corporation's best interests. Consequently, courts do not second-guess business decisions

   when the decision is made by an independent (hence presumptively unbiased) and fully



                                                6
  Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 7 of 39




   informed board in good faith. Usually, gross negligence will lead to a finding that the Duty of

   Care was breached. The Duty of Loyalty is breached when an officer or director acts in his

   self-interest to the detriment of the corporation or its stockholders, such as using the

   corporation in order to harm outside entities or people for their own personal gain and to

   advance personal interest, contrary to the interest of the public. Laws provides that whenever

   a corporate officer or director is presented with a business opportunity which falls within the

   type of business which would be advantageous to the corporation and which the corporation

   is able to undertake financially, the officer or director, as the case may be, may not take the

   opportunity individually. Conversely, an opportunity that is not desirable or essential for the

   corporation may be appropriated individually by the director or officer.

46. The directors (and, to a lesser extent, the officers) of a publicly corporation are subject to

   claims under law for breach of fiduciary duty for not properly exercising their duty of care

   and/or loyalty.

47. Defendant GE CUI PING is an Officer of Defendant SUNPOWER GROUP LIMITED.

48. Defendant CHEN KAI is an Officer of Defendant SUNPOWER GROUP LIMITED.

49. Defendant JIANG NING is a Director of Defendant SUNPOWER GROUP LIMITED.

50. Defendant LAU PING SUM “PEARCE” is a Director of Defendant SUNPOWER GROUP

   LIMITED.

51. Defendant THE EDGE MEDIA GROUP PTE LTD published the defamatory articles against

   Plaintiffs.

52. Defendant TONG KOOI ONG is the Chairman of THE EDGE MEDIA GROUP PTE LTD.

53. Defendant PC LEE is an author at THE EDGE MEDIA GROUP PTE LTD.



                                                7
  Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 8 of 39




54. Defendant MICHELLE ZHU is an author at THE EDGE MEDIA GROUP PTE LTD.

55. Defendant DCP CAPITAL PARTNERS is a large bond holder of Defendant SUNPOWER

   GROUP LIMITED.

56. Defendant DAVID LU is the Founder and CEO of Defendant DCP CAPITAL PARTNERS.

57. Defendant CDH INVESTMENTS is a large bond holder of Defendant SUNPOWER

   GROUP LIMITED.

58. Defendant HUANG YAN is a Managing Partner at Defendant CDH INVESTMENTS.

59. Defendant LI GANG is the CEO of Defendant CDH INVESTMENTS.

60. Defendant YING WEI is a Managing Director at Defendant CDH INVESTMENTS.

61. Defendant SONG XIAOMING is a Managing Director at Defendant CDH INVESTMENTS.

62. Defendant HU NING is a Managing Director at Defendant CDH INVESTMENTS.

63. Defendant GUO LI is the CFO of Defendant CDH INVESTMENTS.

64. Defendant WILLIAM HSU is a Managing Director at Defendant CDH INVESTMENTS.

65. Defendant UOB KAY HIAN PTE LTD provides a wide range of financial services through

   its global network of branches, offices, subsidiaries and associates: personal financial

   services, private banking, commercial and corporate banking, investment banking, corporate

   finance, capital market activities, treasury services, futures broking, asset management,

   venture capital management, insurance and stockbroking services. In Singapore, UOB is a

   market leader in the credit card and private residential home loan businesses. It is also a key

   player in loans to small and medium enterprises.

66. Defendant UNITED OVERSEAS BANK LIMITED provides a wide range of financial

   services through its global network of branches, offices, subsidiaries and associates: personal



                                               8
  Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 9 of 39




   financial services, private banking, commercial and corporate banking, investment banking,

   corporate finance, capital market activities, treasury services, futures broking, asset

   management, venture capital management, insurance and stockbroking services. In

   Singapore, UOB is a market leader in the credit card and private residential home loan

   businesses. It is also a key player in loans to small and medium enterprises.

67. At all times material and relevant hereto, Defendants have advanced and willfully,

   deliberately, with malicious intent participated in a well-organized plan to defame and harm,

   Plaintiffs reputation.

                            IV.   FACTS COMMON TO ALL COUNTS

68. Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

69. Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

70. On or about June 12, 2018 Plaintiffs through the consortium and Tournan Trading PTE LTD

   entered into a Master Loan Agreement, Power of Attorney, and a Custodian Management

   Agreement with regards to shares owned in Defendant SUNPOWER GROUP LIMITED,

   copies of which are attached as Exhibit A.

71. On or about June 12, 2018 Plaintiffs through the consortium and Sunpower Business Group

   PTE LTD entered into a Master Loan Agreement, Power of Attorney, and a Custodian




                                                9
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 10 of 39




   Management Agreement with regards to shares owned in Defendant SUNPOWER GROUP

   LIMITED, copies of which are attached as Exhibit B.

72. Plaintiffs through the consortium and Tournan Trading PTE LTD entered into a Master Loan

   Agreement, Power of Attorney, and a Custodian Management Agreement with regards to

   shares owned in Defendant SUNPOWER GROUP LIMITED, which allows for the following

   rights:

       a. America 2030 may sell the Pledged Collateral if, in America 2030’s sole discretion, a

             foreseeable adverse material event would require it to do so;

       b. Whether as a result of Tournan Trading PTE LTD default or otherwise, America 2030

             is authorized to convert the Pledged Collateral to protect America 2030’s interest and

             induce America 2030 to provide financing;

       c. America 2030 may transact at any time in the Pledged Collateral and may do so in

             order to fund the loan;

       d. America 2030 may exercise dominion over the Pledged Collateral in accordance with

             the MLA; and

       e. The Borrower concedes to America 2030’s right to transact in the Pledged Collateral.

73. Plaintiffs through the consortium and Sunpower Business Group PTE LTD entered into a

   Master Loan Agreement, Power of Attorney, and a Custodian Management Agreement with

   regards to shares owned in Defendant SUNPOWER GROUP LIMITED, which allows for

   the following rights:

       a. America 2030 may sell the Pledged Collateral if, in America 2030’s sole discretion, a

             foreseeable adverse material event would require it to do so;



                                                 10
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 11 of 39




      b. Whether as a result of Sunpower Business Group PTE LTD default or otherwise,

            America 2030 is authorized to convert the Pledged Collateral to protect America

            2030’s interest and induce America 2030 to provide financing;

      c. America 2030 may transact at any time in the Pledged Collateral and may do so in

            order to fund the loan;

      d. America 2030 may exercise dominion over the Pledged Collateral in accordance with

            the MLA; and

      e. The Borrower concedes to America 2030’s right to transact in the Pledged Collateral.

74. The Master Loan Agreements, Powers of Attorney, and a Custodian Management

   Agreements as mentioned above and attached hereto as Exhibit A and Exhibit B; call for the

   forfeiture of any shares held by Plaintiffs in the event of default of the Master Loan

   Agreement.

75. Further, the Master Loan Agreements, Powers of Attorney, and a Custodian Management

   Agreements as mentioned above and attached hereto as Exhibit A and Exhibit B; state that

   any dispute amongst the parties must be arbitrated before an arbitration panel in St. Kitts and

   Nevis.

76. On or about November 9, 2018, Tournan Trading PTE LTD and Sunpower Business Group

   PTE LTD were sent formal notices of forfeiture due to default under the Master Loan

   Agreements, Powers of Attorney, and a Custodian Management Agreements, copies of which

   are attached as Exhibit C.

77. Tournan Trading PTE LTD and Sunpower Business Group PTE LTD failed to remedy the

   default under the Master Loan Agreement, therefore Plaintiffs initiated arbitration actions



                                               11
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 12 of 39




   against Tournan Trading PTE LTD and Sunpower Business Group PTE LTD as per the

   Master Loan Agreement on or about November 27, 2018, copies of which are attached as

   Exhibit D.

78. On or about November 8, 2018, Defendants submitted a filing with the Singapore Securities

   Exchange (hereinafter known as “SGX”). This filing states in bold font “​UNAUTHORISED

   TRANSFERS OF SHARES IN RELATION TO THE LOAN AGREEMENT

   ENTERED INTO BETWEEN TWO SUBSTANTIAL SHAREHOLDERS OF THE

   COMPANY AND AMERICA 2030 CAPITAL LIMITED,​” a copy of which is attached as

   Exhibit E.

79. On or about November 20, 2018, Defendants submitted a filing with the Singapore Securities

   Exchange (hereinafter known as “SGX”). This filing states “The Group is not in breach of

   any of the Group’s loan provisions in view of the unauthorised transfers of shares in relation

   to the America 2030 Loan Agreement,” a copy of which is attached as Exhibit F.

80. On or about November 9, 2018, Defendants by and through the news publication “The Edge

   Singapore” told the press that there was an “illegal transfer” of shares. The news publication

   published the following headline in bold font “​Sunpower says illegal transfer out of 28 mil

   shares reason for trading halt,​” a copy of which is attached as Exhibit G.

81. On or about December 5, 2018, Defendants by and through the news publication “The Edge

   Singapore” released the following headline in bold font “​Sunpower executives involved in

   illegal transfer of shares lodge report with CAD.​” The article further states “Sunpower

   Group’s executive chairman Guo Hongxing and executive director Ma Ming have

   approached and lodged a report with the Commercial Affairs Department (CAD) and issued



                                              12
  Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 13 of 39




   a press release regarding their involvement with the ​illegal transfer of 28 million shares in

   the group,” a copy of which is attached as Exhibit H.

82. On or about January 10, 2019, Defendants published the following statements in bold font,

   “​Sunpower’s 32% share price correction since its substantial shareholders fell prey to

   unauthorised share transfers on 17 Oct 18 appears to be overdone. Total exposure is

   limited to only 3.8% of issued shares; downside is limited as legal actions have been

   taken against their borrower and Sunpower has started buying back shares in 2019,” ​a

   copy of which is attached as Exhibit I.

                               V.      FIRST CLAIM FOR RELIEF

                                         TRADE LIBEL

83. Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

84. Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

85. Trade libel is a type of defamation that is specific to businesses. The elements of a trade libel

   case are very similar to the elements of general defamation, but there are some differences.

   The elements of a trade libel case are as follows:

       a. A defendant made a false statement about the quality of the plaintiff's products or

           services;

       b. The statement was published; and



                                                 13
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 14 of 39




       c. The plaintiff suffered monetary loss or harm as a result of the statement.

86. It's important to break down the elements a little further to understand exactly what

   constitutes trade libel. First of all, the statement in question must be false. If the statement is

   true, that provides an absolute defense to the trade libel case. In addition, the statement must

   be a statement of fact, not simply an opinion. The definition of published is the same as a

   general defamation claim -- it simply has to be communicated to a third party. Finally, the

   plaintiff must show that his or her business suffered monetary harm as a result of the

   defendant's statement.

87. By using injurious language such as “Illegal” and “Unauthorized,” Defendants are

   purposefully attempting to harm Plaintiffs business as vindication and retaliation for the

   defaults on Tournan Trading PTE LTD and Sunpower Business Group PTE LTD. No court

   of law or authority has deemed any transaction between Defendants, Tournan Trading PTE

   LTD and Sunpower Business Group PTE LTD to be “Illegal” or “Unauthorized.”

88. It is true that at common law, "[a] [person] is conditionally privileged to make an unduly

   favorable comparison of the quality of his own land, chattels or other things, with the quality

   of the competing land, chattels or other things of a rival competitor, although he does not

   believe that his own things are superior to those of the rival competitor." Restatement

   (Second) of Torts § 649 (1977). However, the conditional privilege does not extend to false

   assertions of fact. See id. The Restatement explains:

So long as nothing more is done than to exaggerate dishonestly the merits of the
      publisher's goods as compared with those of his competitor the publisher is not
      liable. If, however, he goes further and makes a direct attack upon the quality of
      his competitor's things by stating specific unfavorable facts even though he does
      so to supply a reason for his claim that his own things are superior, he cannot
      successfully claim a privilege....


                                                 14
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 15 of 39




                             VI.     SECOND CLAIM FOR RELIEF

                               BUSINESS DISPARAGEMENT

89. Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

90. Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

91. Business disparagement is the publication of derogatory and false statements and information

   about a person’s title to his or her property, his or her business in general, or anything else

   made with the purpose of discouraging people from dealing with such individual or business.

92. Business disparagement laws and claims exist to allow for fair competition amongst

   businesses in a capitalistic and progressive economy. The tort of business disparagement not

   only includes false statements about one’s business, but also false statements about the

   products or services of that business – more aptly named product disparagement.

93. There are four core elements at the heart of every business disparagement claim, all of which

   must be met in order to pursue a successful claim. The elements include; (1) the statement is

   false, (2) the defendant either intends the publication to cause financial loss or reasonably

   believes that the publication would result in financial loss for the business, (3) financial loss

   does in fact result, and (4) the publisher acts with malice.

94. (1) In the foregoing case, Defendants published a false statement, as illustrated above, which

   used words such as “Illegal” and “Unauthorized.”



                                                15
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 16 of 39




95. (2) Defendants intentionally and recklessly published such statements in order to cause

   financial harm to the Plaintiffs.

96. (3) Plaintiffs have lost in excess of $100,000,000.00 USD in business due to the false

   statements by Defendants.

97. (4) The publisher intentionally committed famacide and used mediums in order to get the

   message across to assassinate Plaintiffs’ character as a business.

98. The tort of business disparagement is broad, and the tort covers accusations that the business

   is incompetent, dishonest, or unethical.



                               VII.    THIRD CLAIM FOR RELIEF

                                 DEFAMATION & SLANDER

99. Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

100.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

101.   Defamation is a cause of action for written or spoken communications that cause a party

   to suffer damage to their reputation or have a tendency to cause such damage. Defamation is

   commonly known as slander in the event of a defamatory statement that is spoken, and libel

   when the defamatory statement is written or otherwise recorded. Slander and libel are treated

   similarly for purposes of this lawsuit.



                                                16
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 17 of 39




102.   Whether the harmful statement was written or spoken, a plaintiff must prove that a

   defamatory statement was made, that the statement was published to a third party, that the

   person publishing the statement was negligent as to its truth or knew that the statement was

   false, and damages resulting from the defamatory statement.

103.   In order for a statement to be defamatory, it should tend to harm one’s reputation. That

   can mean that it makes others think less of party about whom the statement is made or deters

   others from wanting to deal with that person or tends to lower that person’s standing in the

   community. For a statement to be defamatory, it must assert a fact; it cannot be merely an

   opinion, and the statement must be understood by a reasonable person to be an assertion of

   fact.

104.   The requirement that the defamatory statement be published to a third party means that

   the statement must be spoken to someone other than the person about whom the statement is

   made or must be written and delivered to some other than the person about whom the

   statement is made. This requirement is easily met where the defamatory statement is

   published in a newspaper, broadcast on television or the internet, or spoken to an audience.

   This requirement of publication to a third party cannot be circumvented by the person about

   whom the statement is made relaying the defamatory statement to a third party.

105.   Private parties bringing a defamation lawsuit related to a private matter must prove that

   person making the defamatory statement was negligent as to the truth or falsehood of the

   statement. Negligence is the failure to exercise reasonable care in making that determination.

   The person making the defamatory statement does not need to know that the statement is

   actually false.



                                              17
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 18 of 39




106.   In making that determination, the court must assess the plain and ordinary meanings of

   the words considered in the context of the publication as a whole, and in so doing may

   properly rely on lay dictionary definitions. See ​Fry v. Lee​, 2013 COA 100, 31 cert. denied

   (2014).

107.   On or about November 8, 2018, Defendants submitted a filing with the Singapore

   Securities Exchange (hereinafter known as “SGX”). This filing states in bold font

   “​UNAUTHORISED TRANSFERS OF SHARES IN RELATION TO THE LOAN

   AGREEMENT           ENTERED          INTO       BETWEEN          TWO       SUBSTANTIAL

   SHAREHOLDERS           OF    THE COMPANY AND                AMERICA 2030 CAPITAL

   LIMITED,​” a copy of which is attached as Exhibit E.

108.   On or about November 20, 2018, Defendants submitted a filing with the Singapore

   Securities Exchange (hereinafter known as “SGX”). This filing states “The Group is not in

   breach of any of the Group’s loan provisions in view of the unauthorised transfers of shares

   in relation to the America 2030 Loan Agreement,” a copy of which is attached as Exhibit F.

109.   On or about November 9, 2018, Defendants by and through the news publication “The

   Edge Singapore” told the press that there was an “illegal transfer” of shares. The news

   publication published the following headline in bold font “​Sunpower says illegal transfer

   out of 28 mil shares reason for trading halt,​” a copy of which is attached as Exhibit G.

110.   On or about December 5, 2018, Defendants by and through the news publication “The

   Edge Singapore” released the following headline in bold font “​Sunpower executives

   involved in illegal transfer of shares lodge report with CAD.​” The article further states

   “Sunpower Group’s executive chairman Guo Hongxing and executive director Ma Ming



                                              18
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 19 of 39




   have approached and lodged a report with the Commercial Affairs Department (CAD) and

   issued a press release regarding their involvement with the illegal transfer of 28 million

   shares in the group,” a copy of which is attached as Exhibit H.

                          IIX.    FOURTH CLAIM FOR RELIEF

                                        LANHAM ACT

111.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

112.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

113.   The Lanham (Trademark) Act (Pub.L. 79–489, 60 Stat. 427, enacted July 5, 1946,

   codified at 15 U.S.C. § 1051 et seq. (15 U.S.C. ch. 22)) is the primary federal trademark

   statute of law in the United States. The Act prohibits a number of activities, including

   trademark infringement, trademark dilution, and false advertising.

114.   §§ 42 and 43 of the Act (now known as 15 U.S.C. §§ 1124–1125) set out the remedies

   that can be sought when a trademark is infringed. These provisions forbid the importation of

   goods that infringe registered trademarks, and restrict, through the use of injunctions and

   damages, the use of false descriptions and trademark dilution.

115.   Defendants as public and media companies are held to a higher standard; however, they

   deceived the world with unfair statements that have irreparably harmed the Plaintiffs’

   reputations.



                                               19
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 20 of 39




116.   Defendants are in the normal course of issuing press releases and articles that are deemed

   newsworthy.

117.   Defendants falsely printed articles and press releases regarding Plaintiffs.

118.   Plaintiffs in this case are considered consumers of the media.

119.   Plaintiffs suffered injuries in the form of monetary damages and loss of future income to

   the tune of over $100,000,000.00 USD.

120.   The practice has caused irreparable injury to Plaintiffs.

121.   On or about November 8, 2018, Defendants submitted a filing with the Singapore

   Securities Exchange (hereinafter known as “SGX”). This filing states in bold font

   “​UNAUTHORISED TRANSFERS OF SHARES IN RELATION TO THE LOAN

   AGREEMENT            ENTERED           INTO       BETWEEN            TWO      SUBSTANTIAL

   SHAREHOLDERS            OF    THE COMPANY AND                   AMERICA 2030 CAPITAL

   LIMITED,​” a copy of which is attached as Exhibit E.

122.   On or about November 20, 2018, Defendants submitted a filing with the Singapore

   Securities Exchange (hereinafter known as “SGX”). This filing states “The Group is not in

   breach of any of the Group’s loan provisions in view of the unauthorised transfers of shares

   in relation to the America 2030 Loan Agreement,” a copy of which is attached as Exhibit F.

123.   On or about November 9, 2018, Defendants by and through the news publication “The

   Edge Singapore” told the press that there was an “illegal transfer” of shares. The news

   publication published the following headline in bold font “​Sunpower says illegal transfer

   out of 28 mil shares reason for trading halt,​” a copy of which is attached as Exhibit G.




                                                20
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 21 of 39




124.   On or about December 5, 2018, Defendants by and through the news publication “The

   Edge Singapore” released the following headline in bold font “​Sunpower executives

   involved in illegal transfer of shares lodge report with CAD.​” The article further states

   “Sunpower Group’s executive chairman Guo Hongxing and executive director Ma Ming

   have approached and lodged a report with the Commercial Affairs Department (CAD) and

   issued a press release regarding their involvement with the illegal transfer of 28 million

   shares in the group,” a copy of which is attached as Exhibit H.

                            IX.     FIFTH CLAIM FOR RELIEF

                               PRODUCT DISPARAGEMENT

125.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

126.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

127.   Product disparagement is the publication of derogatory and false statements and

   information about a product or service that a business provides with the purpose of

   discouraging people from dealing with such business.

128.   Product disparagement laws and claims exist to allow for fair competition amongst

   businesses in a capitalistic and progressive economy.

129.   There are four core elements at the heart of every product disparagement claim, all of

   which must be met in order to pursue a successful claim. The elements include; (1) the



                                               21
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 22 of 39




   statement is false, (2) the defendant either intends the publication to cause financial loss or

   reasonably believes that the publication would result in financial loss for the business, (3)

   financial loss does in fact result, and (4) the publisher acts with malice.

130.   (1) In the foregoing case, Defendants published a false statement, as illustrated above,

   which used words such as “Illegal” and “Unauthorized.”

131.   (2) Defendants intentionally and recklessly published such statements in order to cause

   financial harm to the Plaintiffs.

132.   (3) Plaintiffs have lost in excess of $100,000,000.00 USD in business due to the false

   statements by Defendants.

133.   (4) The Defendants intentionally committed famacide and used mediums in order to get

   the message across to assassinate Plaintiffs’ character as a business.

                               X.      SIXTH CLAIM FOR RELIEF

                              SPOLIATION OF EVIDENCE

134.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

135.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

136.   Spoliation of evidence is the intentional, reckless, or negligent withholding, hiding,

   altering, fabricating, or destroying of evidence relevant to a legal proceeding.




                                                 22
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 23 of 39




137.   On or about November 8, 2018, Defendants submitted a filing with the Singapore

   Securities Exchange (hereinafter known as “SGX”). This filing states in bold font

   “​UNAUTHORISED TRANSFERS OF SHARES IN RELATION TO THE LOAN

   AGREEMENT            ENTERED           INTO      BETWEEN           TWO       SUBSTANTIAL

   SHAREHOLDERS            OF     THE COMPANY AND                AMERICA 2030 CAPITAL

   LIMITED,​” a copy of which is attached as Exhibit E.

138.   The statement above illustrates that Defendants, when speaking with SGX, clearly

   misrepresented and altered/fabricated statements dealing with the authorization of the shares

   to be transfers.

139.   Exhibits A and B clearly show that the transfer of shares were authorized by Sunpower

   Business Group PTE LTD & Tournan Trading PTE LTD.

                            XI.     SEVENTH CLAIM FOR RELIEF

                                        RETALIATION

140.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

141.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

142.   Retaliation occurs when a party acts in response to a legal act by another party in an

   attempt to retaliate and act in revenge.




                                               23
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 24 of 39




143.   Plaintiffs in this case through its legal right to do so, properly and justifiably defaulted

   Sunpower Business Group PTE LTD & Tournan Trading PTE LTD. In response to legal act,

   Sunpower Business Group PTE LTD & Tournan Trading PTE LTD used the Defendants in

   order to cause a specific harm to Plaintiffs.

                             XII.    EIGHTH CLAIM FOR RELIEF

                                 DEPRIVATION OF RIGHTS

144.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

145.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

146.   Plaintiff invokes the Power of this Court’s rights for the deprivation of Plaintiff’s Due

   Process rights; deprivation of Plaintiff’s right to redress grievances and access to court;

   deprivation of Plaintiff’s right to property; and for the deprivation of Plaintiff’s right to have

   a Trial by Jury, as afforded under the First, Fifth, Seventh, and Fourteenth Amendments of

   the United States Constitution, and, as found in the Constitution of Colorado.

147.   Under 42 U.S.C § 1983, Every person who, under color of any statute, ordinance,

   regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects,

   or causes to be subjected, any citizen of the United States or other person within the

   jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the

   Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or



                                                   24
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 25 of 39




   other proper proceeding for redress, except that in any action brought against a judicial

   officer for an act or omission taken in such officer’s judicial capacity, injunctive relief shall

   not be granted unless a declaratory decree was violated or declaratory relief was unavailable.

148.   Under the Amendment V to the US Constitution, James Madison wrote in relevant part

   “No person shall be… deprived of life, liberty, or property, without due process of law.”

149.   Defendants have committed an egregious act in order to purposely deprive the Plaintiffs

   rights to make a living, without just cause and accused Plaintiffs of “illegal” act, when no

   court of law has done so.

                               XIII. NINTH CLAIM FOR RELIEF

                               DEPRAVATION OF LIBERTY

150.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

151.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

152.   Plaintiff invokes the Power of this Court’s rights for the deprivation of Plaintiff’s Due

   Process rights; deprivation of Plaintiff’s right to redress grievances and access to court;

   deprivation of Plaintiff’s right to property; and for the deprivation of Plaintiff’s right to have

   a Trial by Jury, as afforded under the First, Fifth, Seventh, and Fourteenth Amendments of

   the United States Constitution, and, as found in the Constitution of Colorado.




                                                25
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 26 of 39




153.   Under 42 U.S.C § 1983, Every person who, under color of any statute, ordinance,

   regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects,

   or causes to be subjected, any citizen of the United States or other person within the

   jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the

   Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or

   other proper proceeding for redress, except that in any action brought against a judicial

   officer for an act or omission taken in such officer’s judicial capacity, injunctive relief shall

   not be granted unless a declaratory decree was violated or declaratory relief was unavailable.

154.   Under the Amendment V to the US Constitution, James Madison wrote in relevant part

   “No person shall be… deprived of life, liberty, or property, without due process of law.”

155.   Defendants have committed an egregious act in order to purposely deprive the Plaintiffs

   rights to liberty.

156.   Plaintiffs have the right to challenge the validity of the false statements written about

   them and not be accused of conducting “illegal” acts in a vigilante manner.

                              XIV. TENTH CLAIM FOR RELIEF

                              EXTRAJUDICIAL PUNISHMENT

157.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

158.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.



                                                 26
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 27 of 39




159.   Extrajudicial punishment is punishment for an alleged crime or offense carried out

   without legal process or supervision from a court or tribunal through a legal proceeding.

160.   Plaintiffs repeats and incorporates the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

161.   On or about November 9, 2018, Defendants by and through the news publication “The

   Edge Singapore” told the press that there was an “illegal transfer” of shares. The news

   publication published the following headline in bold font “Sunpower says illegal transfer out

   of 28 mil shares reason for trading halt,” a copy of which is attached as Exhibit G.

162.   On or about December 5, 2018, Defendants by and through the news publication “The

   Edge Singapore” released the following headline in bold font “Sunpower executives involved

   in illegal transfer of shares lodge report with CAD.” The article further states “Sunpower

   Group’s executive chairman Guo Hongxing and executive director Ma Ming have

   approached and lodged a report with the Commercial Affairs Department (CAD) and issued

   a press release regarding their involvement with the illegal transfer of 28 million shares in the

   group,” a copy of which is attached as Exhibit H.

163.   Statements to SGX and the press about the legality of the transfer of the shares, is a clear

   attempt by Defendants to cause extrajudicial punishment in a vigilante manner.

                           XV.     ELEVENTH CLAIM FOR RELIEF

                         MALICIOUS INTENT TO CAUSE HARM

164.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.




                                                27
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 28 of 39




165.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

166.   Malicious intent refers to the intent, without just cause or reason, to commit a wrongful

   act that will result in harm to another. It is the intent to harm or do some evil purpose.

167.   On or about November 8, 2018, Defendants submitted a filing with the Singapore

   Securities Exchange (hereinafter known as “SGX”). This filing states in bold font

   “​UNAUTHORISED TRANSFERS OF SHARES IN RELATION TO THE LOAN

   AGREEMENT            ENTERED           INTO       BETWEEN           TWO        SUBSTANTIAL

   SHAREHOLDERS            OF    THE COMPANY AND                  AMERICA 2030 CAPITAL

   LIMITED,​” a copy of which is attached as Exhibit E.

168.   On or about November 20, 2018, Defendants submitted a filing with the Singapore

   Securities Exchange (hereinafter known as “SGX”). This filing states “The Group is not in

   breach of any of the Group’s loan provisions in view of the unauthorised transfers of shares

   in relation to the America 2030 Loan Agreement,” a copy of which is attached as Exhibit F.

169.   On or about November 9, 2018, Defendants by and through the news publication “The

   Edge Singapore” told the press that there was an “illegal transfer” of shares. The news

   publication published the following headline in bold font “​Sunpower says illegal transfer

   out of 28 mil shares reason for trading halt,​” a copy of which is attached as Exhibit G.

170.   On or about December 5, 2018, Defendants by and through the news publication “The

   Edge Singapore” released the following headline in bold font “​Sunpower executives



                                                28
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 29 of 39




   involved in illegal transfer of shares lodge report with CAD.​” The article further states

   “Sunpower Group’s executive chairman Guo Hongxing and executive director Ma Ming

   have approached and lodged a report with the Commercial Affairs Department (CAD) and

   issued a press release regarding their involvement with the illegal transfer of 28 million

   shares in the group,” a copy of which is attached as Exhibit H.

171.   Such statements clearly show malice on part of the Defendants. The Defendants knew,

   should have known or should have expected to reasonably know that such statements would

   be malicious and would cause harm.

                            XVI. TWELFTH CLAIM FOR RELIEF

  FEDERAL TRADE COMMISSION ACT § 5: UNFAIR OR DECEPTIVE ACTS OR

                                          PRACTICES

172.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

173.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

174.   An act or practice is unfair where it:

       d. causes or is likely to cause substantial injury to consumers;

       e. cannot be reasonably avoided by consumers; and

       f. is not outweighed by countervailing benefits to consumers or to competition.




                                                29
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 30 of 39




175.   Public policy, as established by statute, regulation, or judicial decisions may be

   considered with all other evidence in determining whether an act or practice is unfair.

176.   An act or practice is deceptive where:

       g. a representation, omission, or practice misleads or is likely to mislead the consumer;

       h. a consumer’s interpretation of the representation, omission, or practice is considered

            reasonable under the circumstances; and

       i.   the misleading representation, omission, or practice is material.

177.   (1) Defendants as public and media companies are held to a higher standard; however,

   they deceived the world with unfair statements that have irreparably harmed the Plaintiffs’

   reputations.

178.   (2) Defendants are in the normal course of issuing press releases and articles that are

   deemed newsworthy.

179.   (3) Plaintiffs in this case are considered consumers of the media.

180.   (4) Plaintiffs suffered injuries in the form of monetary damages and loss of future income

   to the tune of over $100,000,000.00 USD.

181.   (5) The practice has caused irreparable injury to Plaintiffs.

182.   On or about November 8, 2018, Defendants submitted a filing with the Singapore

   Securities Exchange (hereinafter known as “SGX”). This filing states in bold font

   “​UNAUTHORISED TRANSFERS OF SHARES IN RELATION TO THE LOAN

   AGREEMENT             ENTERED          INTO        BETWEEN          TWO      SUBSTANTIAL

   SHAREHOLDERS            OF    THE COMPANY AND                  AMERICA 2030 CAPITAL

   LIMITED,​” a copy of which is attached as Exhibit E.



                                                30
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 31 of 39




183.   On or about November 20, 2018, Defendants submitted a filing with the Singapore

   Securities Exchange (hereinafter known as “SGX”). This filing states “The Group is not in

   breach of any of the Group’s loan provisions in view of the unauthorised transfers of shares

   in relation to the America 2030 Loan Agreement,” a copy of which is attached as Exhibit F.

184.   On or about November 9, 2018, Defendants by and through the news publication “The

   Edge Singapore” told the press that there was an “illegal transfer” of shares. The news

   publication published the following headline in bold font “​Sunpower says illegal transfer

   out of 28 mil shares reason for trading halt,​” a copy of which is attached as Exhibit G.

185.   On or about December 5, 2018, Defendants by and through the news publication “The

   Edge Singapore” released the following headline in bold font “​Sunpower executives

   involved in illegal transfer of shares lodge report with CAD.​” The article further states

   “Sunpower Group’s executive chairman Guo Hongxing and executive director Ma Ming

   have approached and lodged a report with the Commercial Affairs Department (CAD) and

   issued a press release regarding their involvement with the illegal transfer of 28 million

   shares in the group,” a copy of which is attached as Exhibit H.

186.   Defendants decided to attack Plaintiffs in media opposed to in arbitration by releasing

   false and untruthful statements. It is unfair for Defendants to conduct business or resolve

   disputes through the public media. The Plaintiffs did not have the means to properly defend

   themselves in the media.

                         XVII. THIRTEENTH CLAIM FOR RELIEF

                    INTENTIONAL WICKEDNESS & MORAL EVIL




                                               31
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 32 of 39




187.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

188.   Moral evil is the result of any morally negative event caused by the intentional action or

   inaction of an agent, such as a person. An example of a moral evil might be murder, or any

   other evil event for which someone can be held responsible or culpable.

189.   Defendants statements with regards to “illegal” or “unauthorized” transfer of shares by

   Plaintiffs was with malice and intent to cause serious and irreparable harm to Plaintiffs

   reputation and ability to make a living.

190.   These malicious statements show that Defendants have the propensity to act in wicked or

   morally evil way.

191.   Defendants acted in a spiteful way with no regard to the consequences of their actions. To

   accuse the Plaintiffs to the public at large of acting “illegally” is in fact morally evil and

   wicked. The Defendants knew, should have known or should have reasonably be expected to

   know that Plaintiffs would suffer in their ability to conduct business.

                         XVIII. FOURTEENTH CLAIM FOR RELIEF

                                        FALSE LIGHT

192.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

193.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.



                                                32
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 33 of 39




194.   In the alternative along with the Claims of Relief listed above dealing with defamation

   and its related causes of action, Plaintiffs allege False Light.

195.   In a false light claim, the plaintiff must prove the following elements; (1) the defendant

   published some information about the plaintiff, (2) the information must portray the plaintiff

   in a false or misleading light, (3) the information is highly offensive or embarrassing to a

   reasonable person of ordinary sensibilities, and (4) the defendant must have published the

   information with reckless disregard as to its offensiveness.

196.   (1) the Defendants published misleading information about Plaintiffs as attached hereto

   in Exhibits E, F, G, and H.

197.   (2) The misleading information published by Defendants portray that Plaintiffs have

   conducted an “illegal” or “unauthorized” act, when in fact, no legal authority has deemed any

   action by Plaintiffs in regard to the transaction with Sunpower Business Group PTE LTD &

   Tournan Trading PTE LTD.

198.   (3) The information is deemed to be highly offensive and embarrassing. Plaintiffs must

   on daily basis field inquiries with regards to the validity of the statements in Exhibits E, F, G,

   and H.

199.   (4) Defendants acted maliciously by publishing words and phrases such as “illegal” or

   “unauthorized.” Defendants have a duty to be truthful in their statements to the public.

                           XIX. FIFTEENTH CLAIM FOR RELIEF

                                    GROSS NEGLIGENCE

200.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.



                                                 33
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 34 of 39




201.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

202.   In the alternative along with the Claims of Relief listed above dealing with intentional

   acts by Defendants, Plaintiffs allege Negligence.

203.   Gross Negligence is when an individual act unreasonable or does something that a

   reasonable person would not do, thus resulting in an injury. The defendant willfully showed a

   complete disregard for another person or entity.

204.   The elements for negligence include; (1) Duty, (2) Breach, (3) Causation, and (4)

   Damages. ​Lopez v. Trujillo​, 399 P.3d 750, 9 (Ct. App. Div. 1 2016).

205.   (1) The Defendants had a legal responsibility to protect the Plaintiffs from harm due to

   the fact that Defendants are considered media and publicly traded companies, therefore they

   have a duty to ensure that the statements released by Defendants must be truthful.

206.   (2) Defendants broke their legal duty by acting negligently with regard to ensuring that

   the statements released by Defendants were in fact truthful. The statements are not truthful.

207.   (3) The Defendants’ action or inaction has caused harm in excess of $100,000,000.00

   USD to Plaintiffs and countless dollars in lost future revenue.

208.   (4) Damages are in excess of $100,000,000.00 USD to Plaintiffs and countless dollars in

   lost future revenue.

209.   In civil cases in Colorado, a plaintiff must prove his or her case by a "preponderance of

   the evidence." A case is proven by a preponderance of the evidence if the plaintiff shows that



                                               34
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 35 of 39




   a fact is more probable than not to have existed or to be true. See ​City of Littleton v.

   Industrial Claim Appeals Office​, 370 P.3d 157, 169 (Sup. Ct. Colo. 2016).

210.   Colorado uses a modified comparative fault/negligence rule when figuring out how

   damages are awarded and adjusted. Adjustments are made based on how much the plaintiff

   was at fault for his or her own injuries, if at all. If a plaintiff is 20% at fault for his or her

   injuries, the damages awarded to him or her by a jury will be reduced by 20%. However, if a

   plaintiff is 50% or more at fault for his or her injuries, that plaintiff is not entitled to recover

   at all. The jury makes the decision about who was at fault and by what percentage. See CRS

   §13-21-111.

211.   Punitive damages must be granted, which Colorado deems is three (3) times the actual

   damages awarded. See ​Ferrer v. Okbamicael​, 390 P.3d 836, 848 (2017).

                           XX.     SIXTEENTH CLAIM FOR RELIEF

       INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS

212.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

213.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.

214.   Contractual relations are generally protected against harms from inducement of breach as

   well as any intended and improper interference that causes loss. See Harper, ​supra ​note 3, §

   6.9 at 379 (citing ​Restatement (Second) §​ 766, 766A, and cmt. e.). A defendant can be held



                                                 35
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 36 of 39




   liable for intentionally and improperly causing a breach of contract. But the protection

   against improper interference in business relations is not limited to liability for inducing

   breach of contract. See ​Restatement (Second)​ at § 766, cmt. c (“inducing breach of contract

   is now regarded as but one instance, rather than the exclusive limit” of tort); Harper, ​supra

   note 3, § 6.8 at 377 (“The term ​inducing breach of contract​ is somewhat misleading as a

   description of the tort in question.”). A defendant can be liable for the harm caused by

   intentionally interfering with a known contract if he “acted in pursuit of some purpose

   considered improper.” See Dobbs et al., ​Prosser and Keeton​ on Torts, § 129 at 979 (5th ed.,

   West Group, 1984).

215.   Defendants through their intentional acts have caused multiple breaches of contract with

   Plaintiffs contractual relationships with parties outside of this action.

216.   Defendants had actual knowledge of contractual relationships with Sunpower Business

   Group PTE LTD & Tournan Trading PTE LTD. and other parties not included in this action.

   XXI. RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT

217.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

218.   Plaintiffs maintain that at all times during these acts, Plaintiffs have a valid and binding

   Master Loan Agreement, Custodian Management Agreement, and Power of Attorney that

   allow for the transfer of shares under the agreements with Tournan Trading PTE LTD &

   Sunpower Business Group PTE LTD, copies of which are attached as Exhibits A and B.




                                                 36
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 37 of 39




219.   The Racketeer Influenced and Corrupt Organizations Act (hereinafter known as “RICO”)

   is a United States federal law that provides for extended criminal penalties and a civil cause

   of action for acts performed as part of an ongoing criminal organization.

220.   RICO focuses specifically on racketeering and allows the leaders of a syndicate to be

   tried for the crimes they ordered others to do or assisted them in doing, closing a perceived

   loophole that allowed a person who instructed someone else to.

221.   Defendants collectively colluded in order to harm Plaintiffs.

222.   The meaning of racketeering activity is set out at 18 U.S.C. § 1961. As currently

   amended it includes; any act of bribery, counterfeiting, theft, embezzlement, fraud, dealing in

   obscene matter, obstruction of justice, slavery, racketeering, gambling, money laundering,

   commission of murder-for-hire, and many other offenses covered under the Federal criminal

   code (Title 18).

                                 XXII. COMPARATIVE FAULT

223.   Plaintiffs repeat and incorporate the foregoing Paragraphs of this Civil Action Verified

   Complaint as if they were printed verbatim herein below.

224.   Colorado uses a modified comparative fault rule when figuring out how damages are

   awarded and adjusted. Adjustments are made based on how much the plaintiff was at fault

   for his or her own injuries, if at all. If a plaintiff is 20% at fault for his or her injuries, the

   damages awarded to him or her by a jury will be reduced by 20%. However, if a plaintiff is

   50% or more at fault for his or her injuries, that plaintiff is not entitled to recover at all. The

   jury makes the decision about who was at fault and by what percentage. See CRS

   §13-21-111.



                                                 37
  Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 38 of 39




                                       XXIII. CONCLUSION

   WHEREFORE, Plaintiffs by and through the undersigned attorney, hereby demands this

court to invoke this Judge’s Oath and Duty as envisioned by our Founding Fathers. The illegal

actions Defendants must stop, and the Defendants should be ordered to reimburse plaintiff for

loss of property and lost revenue. Being that irrefutable evidence has been produced before this

Court of operating with intentional actions thus violating this Plaintiffs’ right to a fair and

impartial trial and based upon this extrinsic evidence, Defendants must be held accountable.

Defendants should be ordered to compensate Plaintiffs for general, compensatory, punitive

damages, and for all further relief this Court deems just.



                                  JURY TRIAL DEMANDED




       Centennial, Colorado
       July 15, 2019

                                                      Respectfully submitted,

                                                      ____​/s/ Jaitegh Singh​______
                                                      Jaitegh Singh, Esq. #48585
                                                      Attorney for Plaintiffs

                                                      Singh Law Firm, P.A.
                                                      7424 S University Blvd
                                                      Ste E PMB 85099
                                                      Centennial, CO 80122
                                                      jt@jtsinghlaw.com




                                                 38
 Case 1:19-cv-02676 Document 1 Filed 09/19/19 USDC Colorado Page 39 of 39




                               Verification by Certification

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct. Executed on July 15, 2019.




                                                 ____________________________
                                                 Val Sklarov
